DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 10-17 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0287851) in view of Xu et al (US 9,543,248) and Chiang et al (US 6,160,315).
Regarding claim 1, Chen (Figs. 9-12) discloses a method, comprising: depositing an etch stop layer 110 on a cobalt contact 92 ([0040]) disposed on a substrate 42; depositing a dielectric layer 112 on the etch stop layer; etching the dielectric layer 112 and the etch stop layer 110 to form an opening to expose a top surface of the cobalt contact 92 (Fig. 9); etching the exposed top surface of the cobalt contact 92 to form a recess in the cobalt contact (Fig. 10), wherein the recess extends laterally under the etch stop layer; depositing a ruthenium metal 204 ([0045]) to substantially fill the recess and the opening (Fig. 12).
 Chen does not disclose converting a portion of the ruthenium metal that is in physical contact with the dielectric layer into a ruthenium oxide layer along interfaces between the ruthenium metal and the dielectric layer.
However, Xu (Figs. 17 and 18) teaches a method comprising depositing a metal 233 to fill the opening, and converting a portion of the metal 233 into a metal oxide layer 1814 (column 10, lines 4-28) along interfaces between the metal 233 and the dielectric layer 105 (Fig. 18).  Accordingly, it would have been obvious to modify the method of Chen by converting a portion of the ruthenium metal that is in physical contact with the dielectric layer into a ruthenium oxide layer along interfaces between the ruthenium metal and the dielectric layer because such method would provide: a self-forming barrier layer between the ruthenium metal and the dielectric layer without performing a dedicated diffusion barrier depositing process, and a self-forming barrier layer that is relatively thin as compared to conventional barrier layers, as taught by Xu (column 10, column 17-27).
Xu teaches the converting of a portion of the metal 233 into a metal oxide layer 1814 by depositing the metal 233 at a relatively elevated temperature (column 9, lines 1-10), but Xu does not teach the converting of a portion of the metal 233 into a metal oxide layer 1814 by annealing the metal 233.
However, Chiang (Fig. 4) teaches a method comprising depositing a metal 58 to fill the opening, and converting a portion of the metal 58 into a metal oxide layer 60 along interfaces between the metal 58 and the dielectric layer 54 either by depositing the metal 58 at a relatively elevated temperature or by annealing the metal 58 (column 4, lines 37-41).  Accordingly, it would have been obvious to convert a portion of the ruthenium metal of Chen into a ruthenium metal oxide layer either by depositing the ruthenium metal at a relatively elevated temperature or by annealing the ruthenium metal because these are equivalent processes for providing the same purpose of forming a self-diffusion metal oxide, as taught by Chiang. 
Regarding claims 7-9, Chen (Figs. 9-12) further discloses: depositing the ruthenium metal 204 comprises depositing the ruthenium metal in physical contact with the cobalt contact 92; depositing the ruthenium metal 204 comprises depositing the ruthenium metal in physical contact with the etch stop layer 110 and the dielectric layer 112; and etching the exposed top surface of the cobalt contact 92 comprises etching the cobalt contact with a wet etching chemistry comprising an aqueous solution ([0039] and [0040]).
Regarding claim 10, Chen (Figs. 9-12) discloses a method, comprising: forming a first conductive structure on a substrate, the first conductive structure comprising a first non-alloy metal 92 (i.e., cobalt, [0040]); forming a second conductive structure on the first conductive structure, the second conductive structure comprising a second non-alloy metal 204 (i.e., ruthenium, [0045]) different from the first non-alloy metal; wherein forming the second conductive structure comprises: depositing an etch stop layer 110 on the first conductive structure; depositing a dielectric layer 112 on the etch stop layer; performing a first etch to form a via opening in the dielectric layer and the etch stop layer that exposes the first non-alloy metal 92 (Fig. 9); performing a second etch through the via opening to form a recess in the first conductive structure (Fig. 10); depositing the second non-alloy metal 204 to substantially fill both the recess and the via opening (Fig. 12), wherein the second non-alloy metal 204 is deposited in physical contact with the first non-alloy metal 92, the etch stop layer 110, and the dielectric layer 112.
Chen does not disclose converting a portion of the second non-alloy metal into a non-alloy metal oxide along interfaces between the second non-alloy metal and the dielectric layer.
However, Xu (Figs. 17 and 18) teaches a method comprising depositing a non-alloy metal 233 (i.e., aluminum) to fill the opening, and converting a portion of the non-alloy metal 233 into a non-alloy metal oxide 1814 (column 10, lines 1-28) along interfaces between the metal 233 and the dielectric layer 105 (Fig. 18).  Accordingly, it would have been obvious to modify the method of Chen by converting a portion of the second non-alloy metal into a non-alloy metal oxide along interfaces between the second non-alloy metal and the dielectric layer because such method would provide: a self-forming barrier layer between the second non-alloy metal and the dielectric layer without performing a dedicated diffusion barrier depositing process, and a self-forming barrier layer that is relatively thin as compared to conventional barrier layers, as taught by Xu (column 10, column 17-27).
Xu teaches the converting of a portion of the second non-alloy metal 233 into a non-alloy metal oxide 1814 by depositing the metal 233 at a relatively elevated temperature (column 9, lines 1-10), but Xu does not teach the converting of a portion of the second non-alloy metal 233 into a non-alloy metal oxide 1814 by annealing the metal 233.
However, Chiang (Fig. 4) teaches a method comprising depositing a metal 58 to fill the opening, and converting a portion of the metal 58 into a metal oxide layer 60 along interfaces between the metal 58 and the dielectric layer 54 either by depositing the metal 58 at a relatively elevated temperature or by annealing the metal 58 (column 4, lines 37-41).  Accordingly, it would have been obvious to convert a portion of the second non-alloy metal of Chen into a non-alloy metal oxide either by depositing the second non-alloy metal at a relatively elevated temperature or by annealing the second non-alloy metal because these are equivalent processes for providing the same purpose of forming a self-diffusion metal oxide, as taught by Chiang. 
Regarding the limitation “annealing… to lower a resistance of the second non-alloy metal”, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed method and Xu’s method are produced by substantially identical processes (both performing at the same temperature of 250⁰C, see Xu, column 9, lines 4-8) claimed property or function of “annealing… to lower a resistance of the second non-alloy metal” is presumed to be inherent.
Regarding claims 11-13, Chen (Figs. 9-12) further discloses: forming the conductive structure comprises forming the conductive structure with cobalt ([0040]); depositing the second metal 204 comprises depositing ruthenium metal ([0045]); and performing the first etch comprises etching with a dry etching process (Fig. 9 and [0038]) and performing the second etch comprises etching with a wet etching process (Fig. 10 and [.0039]).
Regarding claims 6 and 14, Xu (Figs. 17-18) further teaches annealing the second non-alloy metal (ruthenium) of Chen between about 200⁰C and about 360⁰C (i.e., 250⁰C, column 9, lines 4-8), but Xu does not teach the annealing for a duration between about 1 min and 10 min.
However, it would have been obvious to perform the annealing process for a duration in a range as claimed because it can be optimized through the experiments depending upon the desired thickness and material of the non-alloy metal oxide formed between the second non-alloy metal and the dielectric layer.
Regarding claims 15-16, Chen in view of Xu’s Fig.18  further teaches: annealing the second non-alloy metal  (ruthenium) comprises growing the non-alloy metal oxide 1814 on sidewall surfaces of the second conductive structure 233 between the second non-alloy metal and the dielectric layer.
Regarding claim 17, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed method and Xu’s method are produced by substantially identical processes (both performing at the same temperature of 250⁰C, see Xu, column 9, lines 4-8) claimed property or function of “annealing the second non-alloy metal comprises reducing a number of grain boundaries in the second non-alloy metal” is presumed to be inherent.
Regarding claim 21, Chen (Figs. 9-12) discloses a method, comprising: depositing an etch stop layer 110 on a metal contact 92; etching the etch stop layer 110 to form an opening, wherein the opening exposes a top surface of the metal contact 92 (Fig. 9); etching the exposed top surface of the metal contact 92 to form a recess in the metal contact (Fig. 10), wherein the recess exposes a portion of a bottom surface of the etch stop layer 110; depositing a ruthenium metal layer 204 ([0045]) to substantially fill the recess and the opening (Fig. 12).
Chen does not disclose a ratio between a width of the recess and a height of the recess of about 3.
However, Chen further discloses a height of the recess 225 (see Fig. 12) can be optimized ([0041]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the recess in the metal contact of Chen with a ratio between a width of the recess and a height of the recess in a range as claimed because such ratio can be optimized during routine experimentation depending upon the height or depth of the recess which is desired for the metal contact.  
Chen does not disclose converting a portion of the ruthenium metal into a ruthenium oxide layer along sidewalls of the ruthenium metal layer.
However, Xu (Figs. 17 and 18) teaches a method comprising depositing a metal 233 to fill the opening, and converting a portion of the metal 233 into a metal oxide layer 1814 (column 10, lines 4-28) along sidewalls of the metal layer 233 (Fig. 18).  Accordingly, it would have been obvious to modify the method of Chen by converting a portion of the ruthenium metal into a ruthenium oxide layer along sidewalls of the ruthenium metal layer because such method would provide: a self-forming barrier layer between the ruthenium metal and the dielectric layer without performing a dedicated diffusion barrier depositing process, and a self-forming barrier layer that is relatively thin as compared to conventional barrier layers, as taught by Xu (column 10, column 17-27).
Xu teaches the converting of a portion of the metal 233 into a metal oxide layer 1814 by depositing the metal 233 at a relatively elevated temperature (column 9, lines 1-10), but Xu does not teach the converting of a portion of the metal 233 into a metal oxide layer 1814 by annealing the metal 233.
However, Chiang (Fig. 4) teaches a method comprising depositing a metal 58 to fill the opening, and converting a portion of the metal 58 into a metal oxide layer 60 along interfaces between the metal 58 and the dielectric layer 54 either by depositing the metal 58 at a relatively elevated temperature or by annealing the metal 58 (column 4, lines 37-41).  Accordingly, it would have been obvious to convert a portion of the ruthenium metal of Chen into a ruthenium metal oxide layer either by depositing the ruthenium metal at a relatively elevated temperature or by annealing the ruthenium metal because these are equivalent processes for providing the same purpose of forming a self-diffusion metal oxide, as taught by Chiang. 


Claims 2, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Xu et al and Chiang et al as applied to claim 1 or 21 above, and further in view of Uzoh (US 5,930,669).
Regarding claims 2 and 22, Chen further discloses depositing a dielectric layer 112 on the etch stop layer 110; planarizing the ruthenium metal 204 to substantially coplanarize surfaces of the ruthenium metal and the dielectric layer (Fig. 12 and [0046]), but does not disclose depositing a metal oxide on the planarized ruthenium metal.
However, Uzoh (Figs. 4a-4b) teaches a method comprising depositing a metal oxide 14 (column 4, lines 35-44) on the planarized conductive metal 34 for functioning as an etch stop layer (column 5, lines 8-14).  Accordingly, it would have been obvious to deposit a metal oxide on the planarized ruthenium metal of Chen in order to provide an etch stop on the planarized ruthenium metal to prevent over-etching in subsequence etching process. 
Regarding claim 23, Chen in view of Xu’s Fig.18  further discloses: the ruthenium oxide layer is formed between the ruthenium metal layer and the dielectric layer.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Xu et al and Chiang et al as applied to claim 1 above, and further in view of Dubin (US 6,249,055).
Regarding claims 3-5, Xu further teaches the step of annealing the ruthenium metal of Chen at temperature between about 200 ⁰C and about 360 ⁰C (i.e., 250⁰C, column 9, lines 4-8), but Xu does not teach the annealing being performed in a non-oxidizing ambient.
However, Dubin (Fig. 4) teaches a method comprising: a conductive metal 14 filling the opening and annealing the conductive metal in a non-oxidizing ambient including nitrogen, hydrogen or a forming gas at an annealing temperature between about 200⁰C and about 360⁰C (column 6, lines 57-66).  Accordingly, it would have been obvious to anneal the ruthenium metal of Chen in a non-oxidizing ambient at a temperature in a range as claimed in order to form a self-passivating barrier layer to prevent corrosion of the ruthenium metal as well as diffusion of ruthenium metal  through dielectric layer, as taught by Dubin (column 7, lines 1-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/25/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817